                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


                                               :
CARY LEE PETERSON,                             :
                                               :       Case No. 18-14649 (BRM)(LHG)
                       Plaintiff,              :
                                               :
                       v.                      :       MEMORANDUM AND ORDER
                                               :
GARVEY SHUBERT BARER, et al.,                  :
                                               :
                       Defendants.             :
                                               :


       THIS MATTER is opened to the Court by pro se Plaintiff, an individual currently

confined at FCI Satellite Camp in Sheridan, Oregon, upon the filing of a complaint and an

application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1). (ECF Nos. 1, 3.) The

Prison Litigation Reform Act of 1995 (the “Act”), which amends 28 U.S.C. § 1915, establishes

certain financial requirements for prisoners who are attempting to bring a civil action in forma

pauperis.

       Under the Act, a prisoner bringing a civil action in forma pauperis must submit an affidavit,

including a statement of all assets, which states that the prisoner is unable to pay the fee. 28 U.S.C.

§ 1915(a)(1). The prisoner also must submit a certified copy of his inmate trust fund account

statement for the six-month period immediately preceding the filing of his complaint. 28 U.S.C. §

1915(a)(2). The prisoner must obtain this statement from the appropriate official of each prison at

which he was or is confined. Id.

       The entire fee to be paid in advance of filing a civil complaint is $400. That fee includes a

filing fee of $350 plus an administrative fee of $50, for a total of $400. A prisoner who is granted

in forma pauperis status will, instead, be assessed a filing fee of $350 and will not be responsible
for the $50 administrative fee. If in forma pauperis status is denied, the prisoner must pay the full

$400, including the $350 filing fee and the $50 administrative fee, before the complaint will be

filed.

         If the prisoner is granted in forma pauperis status, the prisoner must pay the full amount of

the $350 filing fee as follows. 28 U.S.C. § 1915(b)(1). In each month that the amount in the

prisoner’s account exceeds $10.00, until the $350.00 filing fee is paid, the agency having custody

of the prisoner shall assess, deduct from the prisoner’s account, and forward to the Clerk of the

Court, payment equal to 20% of the preceding month’s income credited to the prisoner’s account.

28 U.S.C. § 1915(b)(2).

         In other words, Plaintiff must pay the entire filing fee even if he is granted leave to proceed

in forma pauperis and even if the case is dismissed before the entire fee has been paid. The Court

must dismiss the case if it finds that the action is: (1) frivolous or malicious; (2) fails to state a

claim upon which relief may be granted; or (3) seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B). If the Court dismisses the case for any of

these reasons, the Act does not permit the prisoner to get his filing fee back.

         In this action, Plaintiff has neither submitted a certified copy of his inmate trust fund

account statement for the six-month period immediately preceding the filing of his Complaint. See

28 U.S.C. § 1915(a)(2). Additionally, Plaintiff has filed several requests to add defendants. If

Plaintiff intends to pursue this litigation, he may—upon paying the filing fee or filing an

application to proceed in forma pauperis, file one comprehensive amended complaint to serve as

the operative complaint moving forward.

         Accordingly,

         IT IS on this 8th day of July 2019;



                                                   2
        ORDERED that Plaintiff’s application to proceed in forma pauperis is DENIED

WITHOUT PREJUDICE; and it is further

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE

this case and all pending motions or requests, without filing the complaint or assessing a filing fee;

Plaintiff is informed that administrative termination is not a “dismissal” for purposes of the statute

of limitations, and that if the case is reopened, it is not subject to the statute of limitations time bar

if it was originally filed timely, see Jenkins v. Superintendent of Laurel Highlands, 705 F.3d 80,

84 n.2 (3d Cir. 2013) (describing prisoner mailbox rule generally); Dasilva v. Heriff's Dep’t, 413

F. App’x 498, 502 (3d Cir. 2011) (“[The] statute of limitations is met when a complaint is

submitted to the clerk before the statute runs . . . .”); and it is further

        ORDERED that the Clerk of the Court shall send Plaintiff the form entitled Affidavit of

Poverty and Account Certification (Civil Rights)(DNJ ProSe 007 A(Rev. 5/13)) to be used by

Plaintiff in any future application to proceed in forma pauperis; and it is further

        ORDERED that if Plaintiff wishes to reopen this case, he shall so notify the Court, in

writing addressed to the Clerk of the Court, Clarkson S. Fisher Building & U.S. Courthouse, 402

East State Street, Trenton, NJ 08608, within 30 days of the date of entry of this Order; Plaintiff’s

writing shall include either (1) a complete, signed in forma pauperis application, including a

certified prison account statement for the six months immediately preceding the filing of the

Complaint, or (2) the $400 fee including the $350 filing fee plus the $50 administrative fee; and it

is further

        ORDERED that upon receipt of a writing from Plaintiff stating that he wishes to reopen

this case, and either a complete in forma pauperis application or payment of the filing and




                                                    3
administrative fees, within the time allotted by this Court, the Clerk of the Court will be directed

to reopen this case; and it is further

        ORDERED that Plaintiff may, along with the aforementioned filing or fee, file one

comprehensive amended complaint to serve as the operative complaint moving forward. In the

event Plaintiff does not file an amended complaint but files a complete application for in forma

pauperis, the Court will screen only his latest complaint; and it is finally

        ORDERED that the Clerk of the Court shall serve a copy of this Order upon Plaintiff by

regular U.S. mail.

                                                       /s/ Brian R. Martinotti
                                                       HON. BRIAN R. MARTINOTTI
                                                       UNITED STATES DISTRICT JUDGE




                                                  4
